UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7471



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JESUS ALBERTO SARMIENTO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CR-95-389-AW, CA-01-1860-AW)


Submitted:   December 10, 2001            Decided:   January 11, 2002


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jesus Alberto Sarmiento, Appellant Pro Se. Barbara Suzanne Skalla,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jesus Alberto Sarmiento appeals the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. See United States v. Sarmiento, Nos. CR-95-389-AW;

CA-01-1860-AW (D. Md. July 12, 2001); see also    United States v.

McAllister,     F.3d    , 2001 WL 1387341 (4th Cir. 2001) (reject-

ing challenge to constitutionality of 21 U.S.C.A. § 841 (West 1999

& Supp. 2001) in light of Apprendi v. New Jersey, 530 U.S. 466

(2000)).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2